                                  1
                                                                  UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                                                                                           JAN 9, 2019
                                  4

                                          Marlene Meraz et al.,                                               BH
                                  5

                                  6                               Plaintiff,         2:18-cv-09010 VAP (MAAx)

                                  7                       v.                             ORDER TO SHOW CAUSE RE:
                                  8       Broadcast Music, Inc. et al.,                     FAILURE TO SERVE
                                  9                            Defendants.

                                 10
Central District of California
United States District Court




                                 11
                                          On September 25, 2018, Plaintiffs Marlene Meraz and Sasha Pisterman
                                      (“Plaintiffs”) initiated this action against Defendants Broadcast Music, Inc.,
                                 12   Elizabeth Fischer, Cristina Stroia, Jodie Thomas and Does 1-10. (Doc. No.
                                      1).
                                 13

                                 14       To date, Plaintiff has not filed a Proof of Service showing that the
                                 15   individual Defendants have been served. A plaintiff must serve summons
                                      and complaint on all named defendants within 90 days of filing. Fed. R. Civ.
                                 16   P. 4(m).
                                 17
                                          Accordingly, the Court ORDERS Plaintiff to show cause in writing no
                                 18
                                      later than January 28, 2019 why the Complaint should not be dismissed as
                                 19   to Defendants Fischer, Stroia and Thomas without prejudice for failure to
                                      prosecute.
                                 20

                                 21      IT IS SO ORDERED.
                                 22

                                 23
                                      Dated:     1/9/19
                                                                                          Virginia A. Phillips
                                 24                                                Chief United States District Judge
                                 25

                                 26




                                                                               1
